DETAILED ACTION
Status of Claims
In the response filed November 17, 2021, Applicant amended claims 1, 16, 17, and 20.  Claims 1-20 are pending in the current application.

Information Disclosure Statement
The information disclosure statement (IDS) received on November 17, 2021 has been considered by examiner.


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claims 17-19: 
a first generator structured to generate…
a second generator structured to use the generated current strength difference signal to generate…
an identification extractor responsive to the second generator and structured to obtain…
a prior-arrangements associator responsive to the identification extractor and structured to use…
a third generator structured to generate…
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha (US 9,135,615 B1) in view of Poisner et al. (US 2018/0189901 A1).

Regarding claim 1, Mutha discloses a method that includes automatically associating prior arrangements with a transaction conducted by way of a transaction-processing location, the method comprising: 
using at least one of the one or more identifications obtained from the PAS emitter to obtain specifications for prior arrangements made in association with the transaction conducted by way of the transaction-processing location (Column 21, lines 21-26 and 31-32: The remote server 630 determines 745 the nearest point of sale location 650 to the user based on the location of the mobile device 605. The remote servers 630 transmit 747 an activation request for the nearest point of sale location 650and a transaction ID corresponding to the transaction to the back office servers 610…. The point of sale server 640 identifies 755 loyalty information and promotions associated with the transaction); and 
automatically applying to the transaction conducted by way of the transaction- processing location, those of the obtained prior arrangements that relate to the transaction (Column 21, lines: 31-33: The point of sale server 640 identifies 755 loyalty information and promotions associated with the transaction and applies them to the transaction).
Mutha discloses the limitations above. Mutha does not explicitly disclose:
determining a degree of correlation between respective reception characteristics of two or more respective radio presence advertising signals (PA-signals or PAS's) respectively received at a substantially same time by two or more of co-located directional antennas aimed to cover a fine resolution region of interest within or operatively adjacent to the transaction-processing location; 
in response to the determined degree of correlation satisfying a predetermined threshold, obtaining from a PAS emitter of the received PA-signals, at least one of an identification of a transactor associated with the PAS emitter or an identification of at least one transaction associated with the PAS emitter. 
Poisner teaches:
determining a degree of correlation between respective reception characteristics of two or more respective radio presence advertising signals (PA-signals or PAS's) respectively received at a substantially same time by two or more of co-located directional antennas aimed to cover a fine resolution region of interest within or operatively adjacent to the transaction-processing location (Figs.19 & 22; Paragraphs [0133]: a kiosk (e.g., via an application, etc.) and an MREA may perform similar interactions for fast-food restaurants and/or other location where food is ordered at a kiosk. For example, the kiosk (e.g., point-of-sale terminal) may not perform precise location determination and/or may find a device directly in front of it. In one example, a relatively simple triangulation may be used to determine what consumer is in front of the kiosk (e.g., antennas on either side of a kiosk to easily determine if there is a wireless device in front of them, etc.)); 
in response to the determined degree of correlation satisfying a predetermined threshold, obtaining from a PAS emitter of the received PA-signals, at least one of an identification of a transactor To disambiguate multiple consumers in front of a kiosk, the kiosk may ask the consumers in front of the kiosk to assist in disambiguation (e.g., if within a pre-determined threshold distance)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha to disclose determining a degree of correlation between respective reception characteristics of two or more respective radio presence advertising signals (PA-signals or PAS's) respectively received at a substantially same time by two or more of co-located directional antennas aimed to cover a fine resolution region of interest within or operatively adjacent to the transaction-processing location, and in response to the determined degree of correlation satisfying a predetermined threshold, obtaining from a PAS emitter of the received PA-signals, at least one of an identification of a transactor associated with the PAS emitter or an identification of at least one transaction associated with the PAS emitter as taught by Poisner because it would have effectively improved payment transactions between a customer and a retail establishment. Mutha discloses processing electronic payments at a fuel dispensing retail location (Mutha Abstract). Using the food order at a dining establishment of Poisner would provide improve the location detection and order processing for customers.
Regarding claim 2, Mutha discloses wherein: the respective reception characteristics of the two or more of the respective radio PA-signals include respective signal strengths received by way of the two or more of the co-located directional antennas (Column 24, line 65 to Column 25, line 1: determining location information associated with a mobile device based at least in part on the strength of the signal detected by three or more wireless antennas at a retail location).
Regarding claim 3, Mutha discloses wherein: the transaction-processing location is one at which a transactor manually defines at least part of the transaction conducted by way of the transaction-processing location (Column 9, lines 27-31: CCTs 21, 22, or 23 may be terminals that allow customers to input information through a touch pad or key pad. In some embodiments, CCTs 21, 22, or 23 may be terminals that allow customers to input information by swiping a card with a magnetic strip).
Regarding claim 6, Mutha discloses wherein: the manually defining at the transaction-processing location includes providing a menu-based selection action (Column 21, lines 15-18: The mobile device 605 displays 737 the payment options to the user. The mobile device receives 739 the payment option selection from the user and sends it to the back office servers).
Regarding claim 7, Mutha discloses wherein: the menu-based selection action includes interfacing with a touch sensitive screen (Column 9, lines 27-31: CCTs 21, 22, or 23 may be terminals that allow customers to input information through a touch pad or key pad. In some embodiments, CCTs 21, 22, or 23 may be terminals that allow customers to input information by swiping a card with a magnetic strip).
Regarding claim 8, Mutha discloses wherein: the associated prior arrangements include previously acquired rights to a price discount (Column 21, lines: 31-33: The point of sale server 640 identifies 755 loyalty information and promotions associated with the transaction and applies them to the transaction).
Regarding claim 9, Mutha discloses wherein: the associated prior arrangements include previously acquired rights to redeem loyalty points (Column 9, lines 16-20: CCTs 21, 22, or 23 may be terminals that allow customers to input payment information from a rewards program. For example, a user may input rewards program information and use points or credits to effectuate the payment transaction.).
Regarding claim 10, Mutha discloses wherein: the associated prior arrangements include previously acquired rights to obtain loyalty points (Column 3, lines 10-14 and 20-22: the method includes determining, based at least in part on a customer record, that the user belongs to a loyalty program and applying loyalty program information to the payment transaction. In some embodiments, a customer may be provided with an incentive via his or her mobile device….the incentive may be a credit to the user's account. In some embodiments, the incentive may be a credit to a customer's account).
Regarding claim 11, Mutha discloses wherein: the associated prior arrangements include previously acquired rights to discounts and/or other special treatment based on having membership in a specific organization (Column 9, lines 16-20: CCTs 21, 22, or 23 may be terminals that allow customers to input payment information from a rewards program. For example, a user may input rewards program information and use points or credits to effectuate the payment transaction.).
Regarding claim 12, Mutha discloses wherein: the associated prior arrangements include previously acquired rights to enhanced product size or quality or added products/services without price increase due to acquired coupons and/or memberships (Column 28, lines 8-11: an incentive based at least in part on the determined location information is provided 1050 to the mobile device of the user.  In some embodiments, the incentive is a coupon and/or a discount).
Regarding claim 15, Mutha discloses wherein: the transaction-processing location is one at which a transactor manually defines at least part of the transaction conducted at the transaction-processing location by modifying an order that was previously recorded and the associated prior arrangements include those established in the previous recording of the order (Column, lines 31-35: The promotions maybe generated for the identified user of the mobile device based at least in part on a current location of the user and/or a transaction history of the user. The transaction history may be obtained from a corresponding customer record for the user).
Regarding claim 16, Mutha discloses a method that includes automatically associating prior arrangements with a transaction conducted by way of a transaction-processing location, the method comprising: 
receiving at two or more co-located directional antennas, radio presence advertising signals (PA-signals or PAS's) repeatedly broadcast from a PAS emitter and relaying the received signals to one or more respective radio receivers used for the co-located directional antennas, the co-located directional antennas being directed to cover a predetermined fine resolution region of interest within or operatively adjacent to the transaction-processing location (Column 24, line 65 to Column 25, line 1: determining location information associated with a mobile device based at least in part on the strength of the signal detected by three or more wireless antennas at a retail location and Column 20, lines 29-35: The antenna 660 may be a device used to transmit and/or receive radio, television, microwave, and satellite signals. In some embodiments, the antenna 660 may be an electrical device that converts radio-frequency (RF) fields into alternating current (AC) and/or and vice versa. In some embodiments, the antenna 660 may be used with a radio transmitter or a radio receiver.); 
The remote server 630 determines 745 the nearest point of sale location 650 to the user based on the location of the mobile device 605. The remote servers 630 transmit 747 an activation request for the nearest point of sale location 650and a transaction ID corresponding to the transaction to the back office servers 610…. The point of sale server 640 identifies 755 loyalty information and promotions associated with the transaction); and 
automatically applying to the conducted transaction those of the obtained prior arrangements that relate to the conducted transaction (Column 21, lines: 31-33: The point of sale server 640 identifies 755 loyalty information and promotions associated with the transaction and applies them to the transaction).
Mutha discloses the limitations above. Mutha does not explicitly disclose:
in the respective one or more radio receivers, determining corresponding signal reception characteristics of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas; 
determining a degree of correlation between corresponding ones of the determined signal reception characteristics of at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas; 
in response to the determined degree of correlation satisfying predetermined criteria, obtaining, as an identification and from the PAS emitter at least one of a first identification of a transactor associated with the PAS emitter or a second identification of at least one transaction associated with the PAS emitter.
Poisner teaches:
in the respective one or more radio receivers, determining corresponding signal reception characteristics of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas (Paragraphs [0133]: a kiosk (e.g., via an application, etc.) and an MREA may perform similar interactions for fast-food restaurants and/or other location where food is ordered at a kiosk. For example, the kiosk (e.g., point-of-sale terminal) may not perform precise location determination and/or may find a device directly in front of it. In one example, a relatively simple triangulation may be used to determine what consumer is in front of the kiosk (e.g., antennas on either side of a kiosk to easily determine if there is a wireless device in front of them, etc.)); 
determining a degree of correlation between corresponding ones of the determined signal reception characteristics of at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas ( Paragraphs [0133]:) a kiosk (e.g., via an application, etc.) and an MREA may perform similar interactions for fast-food restaurants and/or other location where food is ordered at a kiosk. For example, the kiosk (e.g., point-of-sale terminal) may not perform precise location determination and/or may find a device directly in front of it. In one example, a relatively simple triangulation may be used to determine what consumer is in front of the kiosk (e.g., antennas on either side of a kiosk to easily determine if there is a wireless device in front of them, etc.); 
in response to the determined degree of correlation satisfying predetermined criteria, obtaining, as an identification and from the PAS emitter at least one of a first identification of a transactor associated with the PAS emitter or a second identification of at least one transaction associated with the PAS emitter (Paragraphs [0133]: To disambiguate multiple consumers in front of a kiosk, the kiosk may ask the consumers in front of the kiosk to assist in disambiguation (e.g., if within a pre-determined threshold distance)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha to disclose in the respective one or more radio receivers, determining corresponding signal reception characteristics of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, determining a degree of correlation between corresponding ones of the determined signal reception characteristics of at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, and in response to the determined degree of correlation satisfying predetermined criteria, obtaining, as an identification and from the PAS emitter at least one of a first identification of a transactor associated with the PAS emitter or a second identification of at least one 
Regarding claim 17, Mutha discloses a machine system that automatically associates prior arrangements with a transaction conducted by way of a transaction-processing location, the system comprising: 
two or more co-located directional antennas structured to receive radio presence advertising signals (PA-signals or PAS's) repeatedly broadcast from a radio PAS emitter and to relay the received signals to one or more respective radio receivers used for demodulating the received signals, the co-located directional antennas being directed to cover a predetermined fine resolution region of interest within or operatively adjacent to the transaction-processing location (Column 24, line 65 to Column 25, line 1: determining location information associated with a mobile device based at least in part on the strength of the signal detected by three or more wireless antennas at a retail location and Column 20, lines 29-35: The antenna 660 may be a device used to transmit and/or receive radio, television, microwave, and satellite signals. In some embodiments, the antenna 660 may be
an electrical device that converts radio-frequency (RF) fields into alternating current (AC) and/or and vice versa. In some embodiments, the antenna 660 may be used with a radio transmitter or a radio receiver.); 
a prior-arrangements associator responsive to the identification extractor and structured to use one or more of the identifications obtained from the PAS emitter while it is determined to be located in the fine resolution region and to associate specifications for prior arrangements made in association with a transaction conducted by way of the transaction-processing location and to automatically apply those of the associated prior arrangements that relate to the conducted transaction (Column 21, lines 21-26 and 31-32: The remote server 630 determines 745 the nearest point of sale location 650 to the user based on the location of the mobile device 605. The remote servers 630 transmit 747 an activation request for the nearest point of sale location 650and a transaction ID corresponding to the transaction to the back office servers 610…. The point of sale server 640 identifies 755 loyalty information and promotions associated with the transaction and Column 21, lines: 31-33: The point of sale server 640 identifies 755 loyalty information and promotions associated with the transaction and applies them to the transaction).
Mutha discloses the limitations above. Mutha does not explicitly disclose:
respective signal strength measuring circuits in the respective one or more radio receivers, the measuring circuits structured to determine corresponding strengths of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas; 
a first generator structured to generate from the determined strengths, a current strength difference signal for at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, the generated current strength difference signal indicating a difference between a first of the determined corresponding strengths, that is optionally weighted, and a second of the determined corresponding strengths, that is optionally weighted; 
a second generator structured to use the generated current strength difference signal to generate a degree of correlation signal that indicates the likelihood of presence of the radio PAS emitter within the predetermined fine resolution region of interest;
an identification extractor responsive to the second generator and structured to obtain from the PAS emitter at least one of an identification of a transactor associated with the PAS emitter or an identification of at least one transaction associated with the PAS emitter in response to the generated degree of correlation signal satisfying predetermined criteria.
Poisner teaches:
respective signal strength measuring circuits in the respective one or more radio receivers, the measuring circuits structured to determine corresponding strengths of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas (Paragraph [0133]: a kiosk (e.g., via an application, etc.) and an MREA may perform similar interactions for fast-food restaurants and/or other location where food is ordered at a kiosk. For example, the kiosk (e.g., point-of-sale terminal) may not perform precise location determination and/or may find a device directly in front of it. In one example, a relatively simple triangulation may be used to determine what consumer is in front of the kiosk (e.g., antennas on either side of a kiosk to easily determine if there is a wireless device in front of them, etc.));
a first generator structured to generate from the determined strengths, a current strength difference signal for at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, the generated current strength difference signal indicating a difference between a first of the determined corresponding strengths, that is optionally weighted, and a second of the determined corresponding strengths, that is optionally weighted (Paragraph [0133]: a kiosk (e.g., via an application, etc.) and an MREA may perform similar interactions for fast-food restaurants and/or other location where food is ordered at a kiosk. For example, the kiosk (e.g., point-of-sale terminal) may not perform precise location determination and/or may find a device directly in front of it. In one example, a relatively simple triangulation may be used to determine what consumer is in front of the kiosk (e.g., antennas on either side of a kiosk to easily determine if there is a wireless device in front of them, etc.)); 
a second generator structured to use the generated current strength difference signal to generate a degree of correlation signal that indicates the likelihood of presence of the radio PAS emitter within the predetermined fine resolution region of interest (Paragraph [0133]: a kiosk (e.g., via an application, etc.) and an MREA may perform similar interactions for fast-food restaurants and/or other location where food is ordered at a kiosk. For example, the kiosk (e.g., point-of-sale terminal) may not perform precise location determination and/or may find a device directly in front of it. In one example, a relatively simple triangulation may be used to determine what consumer is in front of the kiosk (e.g., antennas on either side of a kiosk to easily determine if there is a wireless device in front of them, etc.) );
an identification extractor responsive to the second generator and structured to obtain from the PAS emitter at least one of an identification of a transactor associated with the PAS emitter or an identification of at least one transaction associated with the PAS emitter in response to the generated degree of correlation signal satisfying predetermined criteria (Paragraph [0133]: To disambiguate multiple consumers in front of a kiosk, the kiosk may ask the consumers in front of the kiosk to assist in disambiguation (e.g., if within a pre-determined threshold distance)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha to disclose respective signal strength measuring circuits in the respective one or more radio receivers, the measuring circuits structured to determine corresponding strengths of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, and a first generator structured to generate from the determined strengths, a current strength difference signal for at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, the generated current strength difference signal indicating a difference between a first of the determined corresponding strengths, that is optionally weighted, and a second of the determined corresponding strengths, that is optionally weighted, a second generator structured to use the generated current strength difference signal to generate a degree of correlation signal that indicates the likelihood of presence of the radio PAS emitter within the predetermined fine resolution region of interest, and an identification extractor responsive to the second generator and structured to obtain from the PAS emitter at least one of an identification of a transactor associated with the PAS emitter or an identification of at least one transaction associated with the PAS emitter in response to the generated degree of correlation signal satisfying predetermined criteria as taught by Poisner because it would have effectively improved payment transactions between a customer and a retail establishment. Mutha discloses processing electronic payments at a fuel dispensing retail location (Mutha Abstract). Using the food order at a dining establishment of Poisner would provide improve the location detection and order processing for customers.
Regarding claim 18, Mutha does not explicitly disclose further comprising: 
a third generator structured to generate from the determined strengths, a current over-time averaged strength signal for the received signals, the generated current over-time averaged strength signal indicating a current average value for two or more and optionally weighted ones of the determined strengths; 

Poinser teaches:
a third generator structured to generate from the determined strengths, a current over-time averaged strength signal for the received signals, the generated current over-time averaged strength signal indicating a current average value for two or more and optionally weighted ones of the determined strengths (Paragraph [0133]); 
wherein the second generator is further structured to use the generated current over-time averaged strength signal to generate the degree of correlation signal (Paragraph [0133]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha to disclose a third generator structured to generate from the determined strengths, a current over-time averaged strength signal for the received signals, the generated current over-time averaged strength signal indicating a current average value for two or more and optionally weighted ones of the determined strengths, and wherein the second generator is further structured to use the generated current over-time averaged strength signal to generate the degree of correlation signal as taught by Poisner because it would have effectively improved payment transactions between a customer and a retail establishment. Mutha discloses processing electronic payments at a fuel dispensing retail location (Mutha Abstract). Using the food order at a dining establishment of Poisner would provide improve the location detection and order processing for customers.
Regarding claim 19, Mutha does not explicitly disclose wherein: the generated degree of correlation signal is a normalized one that is derived from a ratio having the generated current strength difference signal on one side of the ratio and having the generated current over-time averaged strength signal on an opposed side of the ratio.
Poisner teaches:
the generated degree of correlation signal is a normalized one that is derived from a ratio having the generated current strength difference signal on one side of the ratio and having the generated current over-time averaged strength signal on an opposed side of the ratio (Paragraph [0016]).

Regarding claim 20, Mutha discloses a computer system comprising one or more processors and a memory having collectively stored therein instructions that, when executed by the one or more processors, cause the one or more processors to determine a likelihood of presence of a radio PAS emitter (a presence advertising signal emitter) within a predetermined fine resolution region of interest and to fetch prior arrangement information corresponding to the determined presence, the executed instructions comprising: 
obtaining from a respective one or more radio receivers, reception characteristic data representing corresponding reception characteristics of radio PA-signals (presence advertising signals) received at a substantially same time by two or more of co-located directional antennas, the received radio PA-signals being those repeatedly broadcast from the radio PAS emitter and relayed to the one or more respective radio receivers that are operatively coupled to the co-located directional antennas, the co-located directional antennas being directed to cover the predetermined fine resolution region of interest (Column 24, line 65 to Column 25, line 1: determining location information associated with a mobile device based at least in part on the strength of the signal detected by three or more wireless antennas at a retail location and Column 20, lines 29-35: The antenna 660 may be a device used to transmit and/or receive radio, television, microwave, and satellite signals. In some embodiments, the antenna 660 may be an electrical device that converts radio-frequency (RF) fields into alternating current (AC) and/or and vice versa. In some embodiments, the antenna 660 may be used with a radio transmitter or a radio receiver.).
Mutha discloses the limitations above. Mutha does not explicitly disclose:

responsive to the degree of correlation signal satisfying predetermined criteria:
fetching, from the radio PAS emitter, at least one of an identification of a transactor associated with the radio PAS emitter or prior arrangement information corresponding to a transaction conducted in operative proximity to the fine resolution region of interest and applying the fetched information so as to modify the conducted transaction in accordance with the fetched prior arrangement information.
Poisner teaches:
generating from the obtained reception characteristic data, a degree of correlation indicating a likelihood of presence of the radio PAS emitter being within the predetermined fine resolution region of interest (Paragraph [0133]); 
responsive to the degree of correlation signal satisfying predetermined criteria:
fetching, from the radio PAS emitter, at least one of an identification of a transactor associated with the radio PAS emitter or prior arrangement information corresponding to a transaction conducted in operative proximity to the fine resolution region of interest and applying the fetched information so as to modify the conducted transaction in accordance with the fetched prior arrangement information (Paragraphs [0133]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha to disclose generating from the obtained reception characteristic data, a degree of correlation indicating a likelihood of presence of the radio PAS emitter being within the predetermined fine resolution region of interest, and responsive to the degree of correlation signal satisfying predetermined criteria: fetching, from the radio PAS emitter, at least one of an identification of a transactor associated with the radio PAS emitter or prior arrangement information corresponding to a transaction conducted in operative proximity to the fine resolution region of interest and applying the fetched information so as to modify the conducted transaction in accordance with the fetched prior arrangement information as taught by Poisner because it would have effectively improved payment transactions between a customer and a retail establishment. Mutha discloses processing electronic .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha (US 9,135,615 B1) in view of Poisner et al. (US 2018/0189901 A1) in further view of Lizotte (US 2013/0290096 A1).

Regarding claim 4, Mutha, in view of Poisner, does not explicitly disclose wherein: 
the manually defining at the transaction-processing location includes providing a verbal definition of at least part of the transaction.
Lizotte discloses:
the manually defining at the transaction-processing location includes providing a verbal definition of at least part of the transaction (Paragraph [0070]: the consumer hears a message, such as, for example, "You have a purchase of $100.00 in your consumer account.  With coupon discount, this purchase will be is $95.00.  Please accept the transaction." This acceptance can be verbal, or text based or numerically controlled using, if desired, a PIN number.  In step 208, the consumer enters his/her acceptance (PIN or otherwise).  In step 209, the transaction is verified, the coupon redeemed, and a message (text, voice, or numerical) is sent to the consumer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha, in view of Poisner, to disclose the manually defining at the transaction-processing location includes providing a verbal definition of at least part of the transaction as taught by Lizotte because it would have effectively improved payment transactions between a customer and a retail establishment. Mutha discloses processing electronic payments at a fuel dispensing retail location (Mutha Abstract). Using the system and method of measuring lift in a marketing program of Lizotte would incentivize customers to make purchases and facilitate consumer interaction.
Regarding claim 5, Mutha, in view of Poisner, does not explicitly disclose wherein: 

Lizotte teaches:
the verbal definition specifies a product to be provided at a location visited subsequent to presence at the transaction-processing location (Paragraph [0070]: the consumer hears a message, such as, for example, "You have a purchase of $100.00 in your consumer account.  With coupon discount, this purchase will be is $95.00.  Please accept the transaction." This acceptance can be verbal, or text based or numerically controlled using, if desired, a PIN number.  In step 208, the consumer enters his/her acceptance (PIN or otherwise).  In step 209, the transaction is verified, the coupon redeemed, and a message (text, voice, or numerical) is sent to the consumer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha, in view of Poisner, to disclose the verbal definition specifies a product to be provided at a location visited subsequent to presence at the transaction-processing location as taught by Lizotte because it would have effectively improved payment transactions between a customer and a retail establishment. Mutha discloses processing electronic payments at a fuel dispensing retail location (Mutha Abstract). Using the system and method of measuring lift in a marketing program of Lizotte would incentivize customers to make purchases and facilitate consumer interaction.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha (US 9,135,615 B1) in view of Poisner et al. (US 2018/0189901 A1) in further view of McGhie et al. (US 9,251,528 B1).

Regarding claim 13, Mutha, in view of Poisner, does not explicitly disclose wherein: 
the associated prior arrangements include previously acquired rights to specially-sped up delivery of goods and/or services.
McGhie teaches:
It should be noted that deal site 1152 can be any site for an entity that can function as a retailer or "front" for other venders (e.g., Amazon, eBay stores, Newegg marketplace, etc.) where any credits, loyalty points, discounts, membership benefits (e.g., even free shipping on AMAZON PRIME) that can be considered an "earning" someone is paying for, involve a conversion of non-negotiable credits to negotiable and/or entity-independent funds from one entity to another).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha, in view of Poisner, to disclose the associated prior arrangements include previously acquired rights to specially-sped up delivery of goods and/or services as taught by McGhie because it would have effectively improved payment transactions between a customer and a retail establishment. Mutha discloses processing electronic payments at a fuel dispensing retail location (Mutha Abstract). Using the conversion of loyalty program points to commerce partner points per terms of a mutual agreement of McGhie would incentivize customers to make purchases and facilitate consumer interaction.
Regarding claim 14, Mutha, in view of Poisner, does not explicitly disclose wherein: 
the associated prior arrangements include previously acquired rights to enhanced products/service due to a winning engagement in an online game of chance.
McGhie teaches:
the associated prior arrangements include previously acquired rights to enhanced products/service due to a winning engagement in an online game of chance (Column 11, lines 20-25: consumer incentive activities 122 can be in the form of games, contests, or can occur based on certain consumer behavior, actions or purchases.  A game can be structured playing, usually undertaken for enjoyment and sometimes used as an educational tool.  A contest can be an event in which at least two teams or individuals compete).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mutha, in view of Poisner, to disclose the associated prior arrangements include previously acquired rights to enhanced products/service due to a winning engagement in an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621